Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 26, 1971, convicting him of criminal usury, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. In our opinion, defendant was deprived of a fair and impartial trial by the trial court. The record demonstrates that the court unduly interjected itself into the proceedings, often assumed the role of prosecutor and may well have conveyed to the jury that it was of the opinion that defendant was guilty (People v. Sostre, 37 A D 2d 574; People v. Landy, 38 A D 2d 962, 963). Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.